¶47
Fairhurst, J.
(concurring) — Because of our decision in Samuel’s Furniture, Inc. v. Department of Ecology, 147 Wn.2d 440, 54 P.3d 1194, 63 P.3d 764 (2002), in which we determined that the issuance of a building permit by a local government is an implicit determination that the approved development complies with the Shoreline Management Act of 1971 (SMA), chapter 90.58 RCW, I concur with the majority’s determination that the Department of Ecology lacked authority to penalize Twin Bridge Marine Park, LLC, for developing in compliance with the building permits issued by Skagit County (County) because Ecology failed to chal*848lenge the reinstatement of the building permits pursuant to the Land Use Petition Act (LUPA), chapter 36.70C RCW. While I agree with the result reached by the majority, I write separately because I disagree with portions of the majority’s legal analysis.
I. The issuance of a building permit by a local government is an implicit determination that the approved development complies with the SMA
¶48 The crux of this case is whether the issuance of a building permit by a local government is an implicit determination that the approved development complies with the requirements of the SMA. A local government is legally obligated to administer its shoreline regulatory program consistent with the SMA. RCW 90.58.050. Thus, the local government is precluded from authorizing development on shorelines of the State unless “upon review the . . . development is determined to be consistent with the policy and provisions of the Shoreline Management Act and the master program.” WAC 173-27-140(1). Consequently, in Samuel’s Furniture, we determined that the issuance of a building permit necessarily included a determination that the proposed project was outside of the shoreline jurisdiction because the local government did not require a substantial development permit. 147 Wn.2d at 451. I see no significant basis on which to distinguish the building permits in this case from the building permit in Samuel’s Furniture.
¶49 Twin Bridge’s predecessor obtained two shoreline development permits (CUP/SDP 7-8218 and 15-8619) from *849the County in the 1980s.20 These permits authorized the owner to develop and use the site for a marine construction and dredging business. In 1999, Twin Bridge’s predecessor applied for three building permits to allow for the construction of a dry-stack storage facility. The County issued building permits 99-1065 and 99-1226 for the project but did not require the developer to obtain a new or revised substantial development permit. The County later suspended the building permits after a hearings examiner, during an appeal of the building permits by the city, of Anacortes (City), determined that a new substantial development permit was required by the SMA.21 Twin Bridge then applied for a substantial development permit. While the application was pending, pursuant to a settlement between the County and the City, the building permits were reinstated in February 2001.22 Twin Bridge recommenced construction in accordance with the building permits.23 Ecology ordered Twin Bridge to cease construction and issued the two penalties in question because it believed that a new or revised substantial development permit was required because the new development was outside of the scope of the original substantial development permits.
*850¶50 The County could not have legally issued the 1999 building permits if the proposed development was not consistent with the SMA.24 See RCW 90.58.050; WAC 173-27-140(1). Under the SMA, a substantial development permit is required whenever there is a proposed development of a shoreline for which the total cost or fair market value exceeds $2,500. RCW 90.58.140(2); former RCW 90.58.030(3)(e) (1996).25 A substantial development permit must be revised whenever the developer “proposes substantive changes to the design, terms or conditions of a project from that which is approved in the permit.” Former WAC 173-27-100 (1996). If the proposed changes in and of themselves constitute a substantial development, a new permit is required.26 Former WAC 173-27-100(3). Thus, implicit in *851the issuance of the building permits was a determination by the County that the proposed development was consistent with the SMA, meaning that a new or revised substantial development permit was not required.27, 28
II. Ecology’s enforcement authority under RCW 90.58-.210(3) includes development on shorelines without a permit or in violation of the terms of a permit only when such development has not been authorized by a building permit
¶51 The underlying issue in this case is the proper relationship between local governments and Ecology in ensuring compliance with the SMA. The SMA establishes local governments as the exclusive administrators of shoreline permits but grants joint enforcement powers to local governments and Ecology.29 Ecology cannot directly re*852view30 or collaterally attack the administrative decisions of a local authority. Thus, Ecology cannot directly review a substantial development permit and determine that it violates the SMA. Samuel’s Furniture, 147 Wn.2d at 445. Similarly, if a local government issues a building permit after determining that the area is outside of the shoreline jurisdiction, Ecology cannot collaterally attack the building permit by threatening to penalize the developer for developing without a substantial development permit. Id. at 463.
¶52 When Ecology does not attack a local government’s administrative or enforcement decision, it may properly exert its enforcement powers.31 As we noted in Samuel’s Furniture, “Ecology’s enforcement authority under RCW 90.58.210(3) is limited to situations involving development on shorelines without a permit, and where there is a violation of the permit terms.” 147 Wn.2d at 457. However, even when Ecology believes that substantial development is occurring on a shoreline without or in excess of a substantial development permit, Ecology may be collaterally attacking a local government’s implicit administrative or enforcement decision. If the development at issue was authorized by a building permit, Ecology cannot penalize the developer for complying with the building permit. Thus, Ecology can penalize a developer for engaging in substan*853tial development on a shoreline in violation of the SMAonly when the development has not been authorized by a local authority.32
¶53 In this case, Ecology collaterally attacked the County’s decision to authorize the developments proposed by Twin Bridge. Because the County authorized the development in question by reinstating the building permits on February 12, 2001, Ecology was precluded from penalizing Twin Bridge on March 5, 2001, and July 17, 2001, for engaging in development that complied with the building permits.33
III. The issuance of the building permits by the County was a land use decision, which could have been appealed by Ecology under LUPA
¶54 If Ecology disagreed with the County’s implicit determination that a new substantial development permit was not required, Ecology should have timely challenged the issuance of the building permits under LUPA.34 If Ecology fails to file a timely LUPA petition, it cannot *854collaterally attack the local government’s land use decision by exerting its enforcement powers against the developer. Id. at 463.
¶55 LUPA applies in this situation because the issuance/ reinstatement of a building permit is a land use decision. James v. Kitsap County, 154 Wn.2d 574, 584, 115 P.3d 286 (2005) (building permits are subject to judicial review under LUPA). LUPA is the exclusive means of judicial review of land use decisions, with a few exceptions.35 A “ ‘[l]and use decision’ ” is a “final determination by a local jurisdiction’s body or officer with the highest level of authority to make the determination, including those with authority to hear appeals.” RCW 36.70C.020(1). Once a decision is final, a person who has standing, which includes the requirement that all administrative remedies be exhausted, can file a LUPA petition in superior court.36 See RCW 36.70C.060(2)(d).
*855¶56 In this case, the reinstatement of the building permits on February 12, 2001, was a final land use decision by the County.37 Regardless of whether a substantial development permit was pending with the County, the reinstatement of the building permits was a final decision that left nothing open to further dispute between the County and Twin Bridge.38 If Ecology wished to appeal that decision, it should have exhausted its administrative remedies under the county code and then filed a timely LUPA petition.
¶57 As the dissent notes, requiring Ecology to comply with LUPA to challenge an implicit determination that a development complies with the SMA limits Ecology’s ability to enforce the SMA. Dissent at 861. A local government could knowingly or innocently issue a building permit authorizing development that violates the SMA. Then, Ecology would be precluded from challenging the building permit decision after 21 days expired regardless of whether Ecology was notified of the issuance of the building permit. While this presents a possible obstacle to ensuring the enforcement of the SMA, our role is to interpret the statutes as enacted by the legislature, not to rewrite the law.
¶58 Finally, applying LUPA to the issuance of the building permits, including the implicit decision that the proposed development complies with the SMA, does not pre*856elude Ecology’s ability to enforce compliance with the SMA. As we stated in Samuel’s Furniture, “Ecology can and should disagree with a local government decision when it believes that it is in conflict with the SMA. We require only that Ecology follow the proper procedures when challenging that decision.” 147 Wn.2d at 456 n.14.

 CUP/SDP 7-82 authorized the placement of 90,000 cubic yards of landfill, development and operation of a marine dredging and construction business, and the storage of construction materials and equipment. Ecology approved permit 7-82 in a letter which stated, in part, that “[a]ny other substantial development on the site such as buildings, shore structures, hard surfacing, and drainage improvements will be submitted as a new permit or a revision to this permit pursuant to WAC 173-14-064.” Ex. R-4.


 CUP/SDP 15-86 authorized hydraulic dredging of 40,000 cubic yards of material with upland disposal on site for the creation of a boat basin for the *849moorage of the developer’s dredging and construction equipment. This permit was revised in 1998 to accommodate a reconfiguration of the moorage basin.


 Although these permits were initially labeled as conditional use/substantial development permits, the superior court later determined that they were actually substantial development permits. I, like the majority, accept the superior court’s characterization of the permits.


 The majority characterizes the City’s challenge as a LUPA appeal. Majority at 831. However, as the dissent asserts, this is incorrect because the appeal was to a local hearing examiner pursuant to the county code. Dissent at 857 n.39.


 Part of the settlement was an agreement to vacate the hearing examiner’s decision that a new substantial development permit was required.


 The majority’s statement of the facts implies that the County issued a new substantial development permit before Ecology issued the second penalty. Majority at 832. Although Twin Bridge applied for a new substantial development permit on July 1, 2000, under protest, the new permit was not issued by the County until April 2003. Ecology assessed the penalties in question in 2001. Ecology determined that the proposed development no longer violated the SMA after Twin Bridge received the new substantial development permit in 2003.


 A substantial development permit must be obtained, when required by the SMA, before such development may be authorized by the local government. See RCW 90.58.140(2) (“[a] substantial development shall not be undertaken on shorelines of the state without first obtaining a permit”); .140(5) (permit system established by the local government must ensure “that construction pursuant to a [substantial development] permit will not begin or be authorized until twenty-one days” after the substantial development permit decision is filed (emphasis added)). Thus, the issuance of a substantial development permit, when required, must precede the issuance of a building permit. Consequently, the fact that an application for a substantial development permit was pending with the County when it reinstated the building permits is irrelevant.


 The dollar threshold of former RCW 90.58.030(3)(e) was amended to $5,000 by Laws of 2002, chapter 230, section 2.


 The majority argues that “Ecology could not have a “better’ opinion on whether the expanded project would harm the ecosystem or even enough record for an informed opinion” and that “[i]t is counterintuitive that a dry-storage facility would have more shoreline impact than a water marina.” Majority at 838, 837. The propriety and relevance of these statements is questionable. The question in this case is whether the new developments proposed by Twin Bridge were within the scope of the original substantial development permits or whether new or revised permits were required. A substantial development is “any development of which the total cost or fair market value exceeds two thousand five hundred dollars.” Former RCW 90.58.030(3)(e). A revised permit is “required whenever the applicant proposes substantive changes to the design, terms or conditions of a project from that which is approved in the permit. Changes are substantive if they materially alter the project in a manner that relates to its conformance to the terms and conditions of the permit, the master program and/or the policies and provisions of chapter 90.58 RCW.” Former WAC 173-27-100. A local government may approve a revision if it “determines that the proposed changes are within the scope and intent of the original permit, and are consistent with the applicable master program and the act.” Former WAC 173-27-100(1). One of the factors in determining the scope, among six others, is whether there will be an adverse environmental impact by the revision. Former WAC 173-27-100(2)(f). *851Thus, the issue of the environmental impact of a proposed development is an element that the local government would consider in granting a revision to the original substantial development permit. However, “[i]f the proposed change constitutes substantial development then a new permit is required.” Former WAC 173-27-100(3). Ecology would not need to consider any environmental impact statements to know if the cost or value of the proposed changes in development would exceed $2,500. Thus, I disagree with the majority that the County’s determination of whether a new substantial development permit was required was superior to Ecology’s assessment of the proposed developments.


 The majority reasons that because “a conditional permit was never required, Twin Bridge cannot be held in violation of the [Skagit County Shoreline Master Plan] or the SMA.” Majority at 837. This reasoning is nonsensical because the majority previously accepted the superior court’s characterization of the permits as substantial development permits. Id. at 830 n.2. If a new or revised substantial development permit was required by the SMA, as asserted by Ecology, Twin Bridge could have been violating both the SMP and the SMA. The provisions of the SMP laid out by the majority do not address the question of whether a new substantial development permit was required. See id. at 836.


 The dissent asserts that “[o]nly the decision of whether to issue the shoreline permit could be a final determination by the County that Twin Bridge had fully complied with the SMA.” Dissent at 858. However, if a substantial development permit is not required, then the issuance of a building permit would be a final determination that the proposed development complied with the SMA. If the County believed that the development was within the scope of the previous substantial development permit, there would be no need for a developer to apply for an additional substantial development permit.


 The majority notes that Ecology cannot issue fines for complying with a valid county shoreline permit. Majority at 835. However, the majority fails to note that *852the SMA explicitly grants Ecology the power to enforce the SMA, including the power to issue penalties. RCW 90.58.210(1) (the attorney general “shall bring such injunctive, declaratory, or other actions as are necessary to insure that no uses are made of the shorelines of the state in conflict with the provisions and programs of this chapter”), ,210(3)-(4) (Ecology may penalize developers who violate the SMA). We recognized this joint enforcement authority in Samuel’s Furniture, 147 Wn.2d at 449.


 The majority misidentifies the issue in this case when it asserts that Ecology lacks plenary power over a county’s decision to issue a substantial development permit. Majority at 836. In this case, Ecology never challenged the issuance of a substantial development permit; it merely asserted that it was enforcing the terms of the original substantial development permits. Furthermore, if Ecology disagrees with the issuance of a substantial development permit, it can appeal to the Shorelines Hearings Board pursuant to RCW 90.58.180.


 WAC 173-27-280 details the instances where Ecology may penalize a developer independently or jointly with the local government.


I disagree with the majority’s contention that only the County can determine whether a substantial development permit is required. Majority at 843. The County has the sole authority to administer the substantial development permit system. RCW 90.58.140(3). Ecology cannot directly review the local government’s decisions. Samuel’s Furniture, 147 Wn.2d at 454. However, Ecology may penalize a person who develops a shoreline without a permit or where development violates the terms of a permit. Id. at 457; RCW 90.58.210(2). Implicit in this power to penalize is the ability to determine whether the SMA requires a substantial development permit, but only when the development in question has not been authorized by a local authority.


 Ecology warned Twin Bridge’s predecessor-in-interest that a new or revised substantial development permit would be required for developments beyond the scope of CUP/SDP 7-82. The notice given regarding the approval of permit 7-82 was more like an advisory opinion than an enforcement action. The notice was not a notice of correction within the scope of RCW 90.58.210. Furthermore, if permit 7-82 was a substantial development permit, as the majority has concluded, Ecology’s approval was not required. See RCW 90.58.140(10). The notice merely informed Twin Bridge’s predecessor of the requirements of the law — any substantial development on the site would require either a new permit or a revision. Thus, contrary to the dissent’s argument, dissent at 859-60, the notification had no legally binding effect and it did not begin the enforcement process.


 The majority asserts that Ecology is required to comply with LUPA when it “has reasonable notice of a final land use decision by the local permitting authority.” Majority at 829. I agree that Ecology can comply with the time *854constraints of LUPA only if it has reasonable notice of a land use decision. Id. at 839 n.12. However, the current SMA statutory scheme provides no assurance that Ecology will receive actual notice of the issuance of a building permit, even though such a permit includes an implicit determination regarding the need for and compliance with a substantial development permit. See Samuel’s Furniture, 147 Wn.2d at 462. If Ecology demands specific notice of the issuance of a building permit, its “remedy is to change the system through legislative action or administrative rule making.” Id. at 463. Consequently, Ecology must comply with LUPA regardless of whether it is given reasonable notice of the issuance of a building permit.


 When a local government grants, denies, or rescinds a shoreline permit, Ecology may appeal the permit decision to the Shorelines Hearings Board. RCW 90.58.180(2). Land use decisions that are subject to review by the Shorelines Hearings Board are not governed by LUPA. RCW 36.70C.030. However, the Shorelines Hearings Board lacks jurisdiction over whether a substantial development permit is required, see RCW 90.58.180(1), (2), which would include an implicit decision by a local government that a substantial development permit is not required. Thus, such a land use decision is not exempt from the requirements of LUPA.


 The dissent confuses the concept of standing under RCW 36.70C.060(2) with what constitutes a land use decision under RCW 36.70C.020. Dissent at 857. A decision may be final for purposes of RCW 36.70C.020 because the decision was not appealed, while a certain party may lack standing for its failure to exhaust its administrative remedies. As noted in Samuel’s Furniture, “[bjecause LUPA requires a party to exhaust its administrative options before bringing a land use petition, RCW 36.70C.060, Ecology would also have been required to appeal the City’s decisions pursuant to the procedures established by the City.” 147 Wn.2d at *855464 n.16. Because Ecology failed to appeal the decision to the hearing examiner, it lacks standing to bring a LUPA petition. Ecology’s failure to exhaust its administrative remedies does not affect the finality of the local government’s decision.


 The dissent argues that Ecology lacked standing to file a LUPA petition until the County determined whether to grant Twin Bridge’s substantial development permit application. Dissent at 858. The issuance of the building permits was independent of the processing of the substantial development permit and constituted a final land use decision. Furthermore, the denial or approval of a substantial development permit is appealed to the Shorelines Hearings Board under the SMA, rather than LUPA. RCW 90.58.180(2).


 Both the majority and dissent focus on whether Twin Bridge should have relied on the County’s decision to reinstate the building permits. Majority at 840 (“Twin Bridge was justified in relying on reissue of its building permits.”); dissent at 861 (contesting that any reliance was justifiable). However, the determining issue is not whether there was justifiable reliance by the developer, but whether LUPA precluded Ecology from penalizing Twin Bridge after it obtained the required building permits from the County.